DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks and amendments filed on 10/14/2022. Claims 1-7, 9-13, and 15-20 have been amended. No Claims have been cancelled. No Claims have been newly added. Accordingly, claims 1-20 are currently pending.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claims 1, 12, and 20, the claims recite “predicting a future road closure”. As recited in the claim, said closure is predicted in the future based on the identified vehicle event. To the contrary , the recited paragraphs to support said limitation determine a road closure in real time and anticipate a closure duration based on real time closure. There’s nothing in the specification that predicts a future road closure. In other words, the specification supports a closure in real time that will extend to sometime in the future but doesn’t support predicting a future closure. 
Claims 2-11, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected independent claims 1 and 12 and for failing to cure the deficiencies listed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claims 1, 12, and 20, the applicant claims predicting a future road closure in the region based on identified vehicle event. It is not clear to the examiner how to differentiate between traffic congestion, an accident and a road closure based on an event detected by decreasing vehicle speed. An event based on decreased vehicle speed could be a traffic congestion, an accident, a slow down or a road closure. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be treated as identifying said road closure and not predicting it.
Claims 2-11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1 and 12 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1, 12, and 20, the claim(s) recite(s) detecting a change in speed of one or more vehicles based on obtained probe and map data, identifying an vehicle event associated with a location based on the detected change in speed and predicting a road closure based on the identified event.
The recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example a person can analyze probe data, determine an event, and predict an road closure. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite an additional element of one or more processors to perform the recited steps. The one or more processor in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims recite the additional elements of obtaining probe data and map data for a region, and causing a transmission at least one warning notification. The examiner submits that these limitation are insignificant extra-solution activities that merely use a computer (one or more processor) to perform the process. The obtaining step recited at a high level of generality (i.e. as a general means of obtaining probe data and map data for use in the detecting, identifying and predicting steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The causing a transmission at least one warning notification step is also recited at a high level of generality (i.e. as a general means of transmitting data) and amounts to mere post solution transmission, which is a form of insignificant extra-solution activity. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field etc. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitation of “obtaining data”, the examiner submits that these limitations are insignificant extra-solution activities. Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitation of “obtaining probe data and map data and transmitting data” is well-understood, routine, and conventional activities because Suzuki US 2020/0108835 A1 discloses that a technology for detecting a road abnormality from road information or vehicle information in order to warn a vehicle behind is disclosed in a plurality of publications. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Accordingly, the claims are not patent eligible.
Dependent claim(s) 2-11 and 13-19 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2-11 and 13-19 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1 and 12. Therefore, claim(s) 1-20 is/are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-9, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth US 2015/0170514 A1 (hence Stenneth) in view of Kameyama JP 2013127737 A (the examiner has provided an English translation and is relying upon, hence Kameyama).
In re claims 1, 12, and 20, Stenneth discloses determining real time traffic conditions and identifying locations of potential traffic incidents/congestion using sensor (e.g., GPS) probe data (Abstract and Paragraph 0001) and teaches the following:
detecting, by one or more processors, a change in speed of one or more vehicles on a road in a region, based on probe data from one or more probe devices travelling in the region and map data of the region, wherein the change in speed is associated with a slowdown event associated with the one or more vehicles (Paragraphs 0024, 0026, 0052, 0055-0056, Table 1, Paragraphs 0058, 0064, and 0066-0067);
identifying, by the one or more processors, a vehicle event on the road based on the detected change in speed of the one or more vehicles, wherein the vehicle event is associated with a location corresponding to a trajectory of the one or more vehicles (Paragraph 0068);
predicting, by the one or more processors, a road closure in the region based on the identified vehicle event (Fig.14, S201-S209 and Paragraphs 0070-0074);
and causing, by the one or more processors, a transmission at least one warning notification including the future road closure to one or more vehicles, one or more user devices, or a combination thereof for navigation (Fig.14, S209 and Paragraph 0074)
However, Stenneth discloses determining a road closure (Fig.14, S201-S209 and Paragraphs 0070-0074) but doesn’t explicitly teach the following:
a future road closure in the region
Nevertheless, Kameyama discloses an in-vehicle information providing apparatus that exchanges information through communication between vehicles and presents the exchanged information to an occupant (Abstract) and teaches the following:
a future road closure in the region (Page 3, “specific information on traffic closures and traffic congestion is estimated by the frequency of the vehicle's stop on the road, the frequency of slow speed travel”)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Stenneth reference to include the estimation of road closures based on collected data, as taught by Kameyama, in order to estimate traffic restrictions beforehand so that information useful for safe driving can be transmitted to more vehicles (Kameyama, Page 4)

In re claims 2 and 13, Stenneth teaches the following:
determining a duration of the predicted road closure by comparing the probe data and current environmental data with historical probe data and current environmental data historical probe data and historical environmental data (Fig.8 – Fig.12, and Paragraphs 0054-0055 and 0066)
In re claims 3 and 14, Stenneth teaches the following:
determining the location associated with the vehicle event (Paragraph 0066); and determining the trajectory associated with the location based on correlation between a plurality of locations associated with the one or more vehicles (Paragraph 0068) 
In re claims 4 and 15, Stenneth teaches the following:
predicting a closure for each lane on the road; determining that a plurality of lanes is associated with the road; and predicting closure of the road based on the determination that each of the plurality of lanes is blocked (Paragraphs 0065-0068 and Fig.13)
In re claims 7 and 18, Stenneth teaches the following:
verifying the prediction of the road closure in the region based on a threshold time and at least one movement of one or more vehicles by obtaining vehicle movement data on the road, wherein the vehicle movement data comprises data indicating that no vehicle movement is associated with the road; updating the threshold time based on the vehicle movement data; and verifying the prediction of the road closure based on the vehicle movement data and the threshold time (Paragraphs 0065-0068 and Fig.13)
In re claims 8 and 19, Stenneth teaches the following:
wherein the vehicle event is associated with one or more of a vehicle accident event, an emergency event, and a natural calamity event (Fig.13)
In re claim 9, Stenneth teaches the following:
determining one or more changes to the road to impact a traffic flow, to avoid one or more road safety risks, to avoid one or more future road closures, or a combination thereof based on the predicted road closure (Fig.14)
In re claim 11, Stenneth teaches the following:
the probe data includes sensor data associated with a hard brake sensor, a radar sensor, a gyroscope sensor, a camera or a combination thereof (Paragraph 0024)

Claim(s) 5-6, 10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth and Kameyama and further in view of Zhang et al US 2020/0393261 A1 (hence Zhang).
In re claims 5 and 16, Stenneth discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
determining a confidence value associated with the predicted road closure based on an initial number of vehicles reporting the predicted road closure; and adjusting, in real time, the confidence value based on a subsequent number of vehicles reporting the predicted road closure
Nevertheless, Zhang discloses generating proposals for updating autonomous vehicle maps and teaches the following:
determining a confidence value associated with the predicted road closure based on an initial number of vehicles reporting the predicted road closure; and adjusting, in real time, the confidence value based on a subsequent number of vehicles reporting the predicted road closure (Paragraphs 0239 and 0256)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Stenneth reference to include a confidence level determined for a lane closure, as taught by Zhang, in order to increase or decrease the likelihood of a lane being closed (Zhang, Paragraph 0239).
In re claims 6 and 17, Zhang teaches the following:
adjusting the determined confidence value further comprises increasing the confidence value based on the subsequent number of vehicles associated with a change in speed (Paragraph 0239)
In re claim 10, Stenneth discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
updating a map database with the predicted road closure
Nevertheless, Zhang discloses generating proposals for updating autonomous vehicle maps and teaches the following:
updating a map database with the predicted road closure (Abstract)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Stenneth reference to include updating the HD map, as taught by Zhang, in order to provide a map with high accuracy and precision for autonomous vehicle control (Zhang, Paragraph 0004).

Response to Arguments
Applicant's arguments filed on 10/14/2022 with respect to the drawings have been fully considered but they are not persuasive. Applicant’s representative argues that the drawings are in black and white. The examiner respectfully disagrees with that statement. Fig.3B, and Fig.4A for example comprise grayscale drawings. According to mpep 608.02, grayscale drawings are not permitted. Replacement sheets should be provided in accordance with mpep 608.02 and 37 CFR 1.84(b).
Applicant's arguments filed on 10/14/2022 with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered but they are not persuasive. With respect to applicant’s amendment to include causing a transmission at least one warning notification step to overcome the rejection, the examiner respectfully disagrees with that statement. The step of causing a transmission at least one warning notification is recited at a high level of generality (i.e. as a general means of transmitting data) and amounts to mere post solution transmission, which is a form of insignificant extra-solution activity as detailed above.
Applicant’s arguments, see applicant’s arguments/remarks, filed on 10/14/2022, with respect to the rejection(s) of claim(s) 1, 3, 9-10, 12, and 18-19 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stenneth and Kameyama as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669